Citation Nr: 1226879	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-37 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a thyroid disorder.

3.  Entitlement to an effective date prior to July 12, 2010, for the award of service connection for lumbar intervertebral disc syndrome.

4.  Entitlement to an initial compensable disability rating for right ear hearing loss.

5.  Entitlement to an initial disability rating in excess of 10 percent for lumbar intervertebral disc syndrome, to include entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, dated in February 2009, April 2009, and December 2010.  In the February 2009 rating decision, the RO, in relevant part, denied service connection for left ear hearing loss and granted service connection for right ear hearing loss, assigning a noncompensable disability rating, effective December 21, 2007.  In April 2009, after the receipt of additional evidence, the RO confirmed the decisions made in the February 2009 rating decision with respect to hearing loss claims.  In the December 2010 rating decision, the RO, in relevant part, denied the Veteran's service connection claim for a thyroid disorder and granted his service connection claim for lumbar intervertebral disc syndrome, assigning a 10 percent disability rating, effective July 12, 2010.

The Veteran and his wife, M. J., testified at a hearing before the undersigned Veterans Law Judge via videoconference in October 2011.  A transcript of that hearing is of record.  

At the hearing before the Board in October 2011, the issues on appeal were clarified.  The Veteran's representative had originally argued that there was clear and unmistakable error (CUE) in a June 2005 RO decision because it failed to adjudicate claims for service connection for a back disorder and a thyroid disorder.  At the hearing, it was indicated that the basis for the claim for an earlier effective date for service connection for a back disorder was actually that the Veteran had submitted a claim for this disability in March 2005 and that the claim remained pending until it was adjudicated in the December 2010 rating decision on appeal.  With respect to the thyroid disorder, because the December 2010 rating decision that denied service connection for a thyroid disorder is not final and is the subject of this appeal, it was determined that the issue is service connection for a thyroid disorder and not a CUE claim.  Thus, the issues have been recharacterized as reflected on the title page.

In November 2011, the Veteran's representative submitted additional medical evidence without a waiver of Agency of Original Jurisdiction (AOJ) review.  The Veteran's subsequently provided a waiver of AOJ review of this evidence in April 2012.  Accordingly, the newly submitted evidence will herein be considered.  See 38 C.F.R. § 20.1304 (2011).

The issues of entitlement to service connection for left ear hearing loss, entitlement to service connection for a thyroid disorder, entitlement to an initial compensable disability rating for right ear hearing loss, and entitlement to a disability rating in excess of 10 percent for lumbar intervertebral disc syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In his April 2005 claim for pension and/or compensation, the Veteran did not mention a back disability.

2.  The first indication that the Veteran intended to seek service connection for a back disability is found in a statement received by the RO on July 12, 2010.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to July 12, 2010, for the award of service connection for lumbar intervertebral disc syndrome have not been met.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2011).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  A VCAA notice letter dated in September 2010 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  

In this appeal, the Veteran is challenging the initial effective date assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided in September 2010 before service connection was granted was legally sufficient, VA's duty to notify with respect to that issue has been satisfied.

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records (STRs) and his VA and private treatment records.  He has not indicated that there are any outstanding treatment records he wished VA to obtain.  He has also been provided with multiple VA examinations with respect to his claims.  

Moreover, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ did not specifically note the bases of the prior determination or the elements that were lacking to substantiate the Veteran's claim.  The VLJ and the Veteran's representative asked specific questions, however, directed at identifying whether the Veteran had evidence required to meet the criteria for establishing his earlier effective date claim.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claim.  This was not necessary, however, because the Veteran identified evidence that would purportedly support his claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the Veteran's claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate this claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Veteran reported during his hearing that he received disability benefits administered by the Social Security Administration (SSA) for his back disability and for colon cancer.  The Board, however, finds that these records cannot contain any bearing on determining when the Veteran filed his claim for service connection for a back disability for purposes of establishing an effective date.  Thus, there is no basis for finding that the Veteran's SSA records would be relevant to the issues on appeal as there is no reason to believe that these records may give rise to pertinent information with respect to the Veteran's earlier effective date claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met with respect to the issues identified, there is no prejudice to the Veteran in adjudicating this claim on appeal.

II.  Earlier Effective Date Claim

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The United States Court of Appeals for Veterans Claims (Court) recently discussed the case law and regulations regarding the scope of a Veteran's claim in Delisio v. Shinseki, 25 Vet. App. 45 (2011).  In relevant part, the Court stated:


A claim for VA benefits requires '(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.'  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits 'by referring to a body part or system that is disabled or by describing symptoms of the disability.'  Id. at 86.  This is because a claimant is not expected to have medical expertise and generally 'is only competent to identify and explain the symptoms that he observes and experiences.'  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis).

Moreover, even if a claimant attempts to identify his diagnosis in his claim for benefits, his claim is not limited necessarily to benefits for that diagnosis.  See Clemons, 23 Vet. App. at 5 ('[A] self-represented layperson ... ha[s] neither the legal or medical knowledge to narrow the universe of his claim.... [He does] not file a claim to receive benefits only for a particular diagnosis, but for the affliction his ... condition, whatever that is, causes him.').  Also, even if a claimant believes that his condition is related to service in a particular way, his claim is not limited solely to one theory of service connection.  See Kent v. Nicholson, 20 Vet. App. 1, 16 (2006) (a claim 'includes all theories under which service connection may be granted').

Of course, the Secretary is not required to raise and investigate 'all possible' theories of service connection for a claim.  Robinson v. Peake, 21 Vet. App. 545, 553 (2008) (noting that the duty to assist is triggered when 'some evidence ... 'indicates' that the disability 'may be associated' with ... service' (quoting 38 U.S.C. § 5103A(d)(2)(B))), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ('[T]he duty to assist is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim.').  But, upon the filing of a claim for benefits, the Secretary generally must investigate the reasonably apparent and potential causes of the veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.  See Schroeder  v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); Robinson, 21 Vet. App. at 552 (characterizing Schroeder as holding that 'the duty to assist applies to the entire claim, which might require assistance in developing more than one theory in support of that claim'); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Brokowski, 23 Vet. App. at 85.  Overall, the scope of the claim will be based on a sympathetic assessment of 'the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim,' i.e., the information gathered upon investigation.  Clemons, 23 Vet. App. at 5. 
. . .

It is important to note that we do not hold that a claim for benefits reasonably encompasses a claim for unclaimed disabilities that are not a cause of the condition for which benefits are sought, or for unclaimed disability that arise as a result of the condition for which benefits are sought.  See Brokowski, 23 Vet. App. at 86-87 (finding that a claim for benefits for depression and anxiety did not reasonably encompass a claim for benefits for peripheral neuropathy where (1) the claim for benefits for depression and anxiety contained no reference to peripheral neuropathy or related symptoms, and (2) medical records 'provided no information that ... the nature of his disability involved peripheral neuropathy'); cf. Ellington [v. Peake], 541 F.3d [1364, 1369 (Fed. Cir. 2008)] (finding that, where a claimant originally filed a claim for benefits for leukemia and later developed diabetes and hypertension as a result, the effective date for benefits for diabetes and hypertension need not be identical to the effective date for benefits for leukemia).

Delisio v. Shinseki, 25 Vet. App. 45, 53 and 55 (2011).


Here, the Veteran seeks entitlement to an earlier effective date for the award of service connection for lumbar intervertebral disc syndrome.  He contends that VA should have inferred a claim for service connection for his back disability in his April/May 2005 Application for Compensation and/or Pension benefits.  He contends that a service connection claim for a back disability should be inferred by his pension application.  

The Veteran's service treatment records show that he complained of backaches in May 1977.  He was diagnosed as having mechanical back pain.

Post-service VA treatment records show complaints of chronic back pain in April 2005.  X-ray of the back in May 2005 showed narrowing of the L5-S1 interspace.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

The Veteran filed a formal, electronic claim for compensation and/or pension benefits via the internet in April 2005.  Under " Part B: Compensation," the Veteran did not identify any disability for which he was seeking compensation benefits.  In fact, in response to questions regarding any specific disability, the Veteran marked "N/A" indicating that these questions were not applicable.  In response to question "D-1a-What disabilities prevent you from working," the Veteran indicated that he had colon cancer, kidney cancer, and possible stomach cancer.  He made no indication that he suffered from a back disability anywhere on the form.

In May 2005, the RO sent the Veteran a letter indicating that a decision had been made with respect to his claim for nonservice-connected pension, but that no information could be released with respect to that decision until his signature was received.  In May 2005, the Veteran filed an identical electronic claim for compensation and/or pension benefits, again providing no information with respect to disabilities claimed for compensation and again only listing colon cancer, kidney cancer, and possible stomach cancer as disabilities that prevent him from working.  He additionally submitted a signature page for this application in June 2005.  

Subsequently, in a June 2005 letter to the Veteran, the RO indicated that it could not grant his claim for payment of disability benefits, and that disability pension could only be paid to veterans of wartime service.  

Later, on July 12, 2010, the Veteran submitted a statement contending that the RO had committed CUE by not initiating a claim for compensation for a back disability as a result of having filed the formal application for pension and compensation benefits in April 2005.  This statement, which also mentioned that the Veteran was treated for his back during service in May 1977, was accepted as a claim for service connection for a back disorder.

In the July 2010 statement, the Veteran mentioned on 38 C.F.R. § 3.151, which, in relevant part, provides that a claim for compensation may be considered to be a claim for pension; and a claim for pension may be considered to be a claim for compensation, for the proposition that his claim for service connection for a back disability should have been inferred.  As noted above, at the hearing before the Board it was clarified that the Veteran was not claiming CUE, but was instead arguing that he had submitted a claim for service connection for a back disorder in April 2005 that remained unadjudicated and pending, and that thus, he should be awarded an effective date for service connection for his low back disorder as of April 2005.

The RO granted service connection effective July 12, 1010, the date of receipt of the statement mentioning that the Veteran was treated for his back during service in May 1977 and that the back injury had caused him problems on numerous occasions.  The RO interpreted this statement as the claim for service connection for a back disorder.

The regulation relied on by the Veteran, 38 C.F.R. § 3.151, provides that a claim for pension "may" be considered a claim for compensation.  However, the Application for Compensation and/or Pension submitted in April/May 2005 makes no mention of a back disorder.  In light of permissive term "may" in the regulation (as opposed to the mandatory terms "shall" or "will"), the Board finds that the VA Form 21-526 received in April/May 2005 is not a claim of entitlement to service connection for a back disability.  38 C.F.R. §§ 3.151, 3.155; Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).   Although the Veteran expresses an intent to apply for benefits, he identified the benefit sought as pension and did not indicate in any way any intention to seek service connection for a back disability.  The Board acknowledges that the scope of the Veteran's claim will be based on a sympathetic assessment of the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim; however, the Veteran made no mention of his back at the time he submitted his claim for pension in 2005.  

While the Veteran is asserting that VA should have inferred a service connection claim for a back disability not identified on his pension application, the Board observes that the Court has held that medical evidence alone is not sufficient to constitute an informal claim under 38 C.F.R. § 3.155(a).  See MacPhee v. Nicholson, 459 F.3d 1353 (Fed.Cir.2006); see also Brannon v. West, 12 Vet. App. 32 (1998) (holding that "the mere presence of medical evidence does not establish an intent on the part of the Veteran to seek secondary service connection for the psychiatric condition").  Although VA adjudicators must interpret a claimant's submissions broadly, they are not required to address issues not raised by a claimant or otherwise by the record.  Id.; see Talbert v. Brown, 6 Vet. App. 396, 402 (1994).  

Because the Veteran did not file a formal or informal application for service connection for a back disorder prior to July 12, 2010, VA is precluded from granting an effective date prior to July 12, 2010, for service connection for a back disorder.

Authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit, and a claim for the benefit.  Indeed, the "unequivocal command" that the effective date of benefits cannot be earlier than the date of claim, set forth in 38 U.S.C.A. § 5110(a).  See Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999).

There is no indication from the record that the Veteran had intended to file a formal or informal claim for service connection for a back disability prior to his July 2010 claim.  There was no mention of a back disability when he filed his pension claim nor was there mention of a back disability when he filed a subsequent claim for service connection for hearing loss and tinnitus in December 2007.  The Veteran in no way identified his intention of seeking benefits for a back disability in his pension application or at any time prior to July 2010.  Accordingly, there is no basis to find that the Veteran had filed a claim for a back disability prior to his July 2010 claim.  Thus, the claim for an effective date prior to July 12, 2010 is denied.  


ORDER

Entitlement to an effective date prior to July 12, 2010, for the award of service connection for lumbar intervertebral disc syndrome is denied.


REMAND

The Veteran's remaining claims on appeal are those of entitlement to service connection for left ear hearing loss, entitlement to service connection for a thyroid disorder, entitlement to an initial compensable disability rating for right ear hearing loss, and entitlement to an initial disability rating in excess of 10 percent for lumbar intervertebral disc syndrome.  Unfortunately, a remand is required with respect to these issues.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.

The Veteran contends that he incurred left ear hearing loss as a result of his active service.  Specifically, he contends the he was exposed to hazardous military noise, including heavy machinery and explosions during his service.  He further contends that any pre-existing left ear hearing loss was aggravated by his military service, as a result of exposure to hazardous military noise.  He additionally contends that he incurred a thyroid disorder, manifest by a cyst in his thyroglossal duct, during his active service.  He is service connected for a scar, status post thyroglossal cyst removal.  Finally, the Veteran's contends that the symptoms associated with his service-connected right ear hearing loss and service-connected lumbar spine disability warrant higher disability ratings.

With respect to his thyroid claim, during a December 2010 VA examination, the Veteran reported having developed a thyroglossal duct cyst in 1977, during his active service.  He reported that the cyst was removed and that all conditions related to the cyst were resolved.  He reported having no symptoms of fatigability, sleepiness, tremors, emotional instability, slowing of thought, poor memory, difficulty breathing or swallowing, or of depression.  He reported having no problems tolerating hot or cold weather.  He reported having no condition affecting his body weight and he reported having no heart or gastrointestinal complications resulting from a thyroid condition.  He reported that he did not receive treatment for thyroid condition.  No functional impairment of a thyroid condition was found.  The examiner concluded that the removal of the Veteran's thyroglossal duct cyst resulted in no sequella related to his thyroid.  

A review of the Veteran's STRs reveals that he indeed underwent a procedure to remove a thyroglossal duct cyst in August 1977.  However, multiple scans of the Veteran's thyroid surrounding that time period all revealed normal results.  

In spite of the Veteran's reported lack of thyroid symptoms during his December 2010 VA examination, he testified at his October 2011 hearing that he believed he had a thyroid disorder because he was "freezing" all the time and because he lacked energy.  He maintained that he believed that a thyroid disorder could be related to the thyroglossal duct cyst that he had incurred during service.  He further reported that he believed that either his doctors did not know what they were looking for or that they had not performed the correct testing.  The Board notes that the record reveals that the Veteran is a Licensed Practical Nurse, and therefore, that he has received professional medical training.  As such, he is competent to report having experienced symptoms known to be associated with a thyroid disorder.  Accordingly, the Board finds that this claim must be remanded in order for the Veteran to be afforded a new and contemporaneous VA examination of his thyroid so that a VA examiner can identify any current thyroid disorders found to be present. 

With respect to his claim for service connection for left ear hearing loss, the Veteran's STRs reveal that he exhibited left ear hearing loss in accordance with VA standards at the time of his May 1975 enlistment examination.  See 38 C.F.R. § 3.385 (2011).  As such, his left ear hearing loss is deemed to have pre-existed his military service.  Thus, in order to satisfy a service connection claim, the evidence would have to establish that aggravation of left ear hearing loss occurred during service.  

38 U.S.C.A. § 1153 specifies that aggravation will be presumed when it is shown that a pre-existing disorder underwent an increase in severity during service.  If the presumption of aggravation arises, the burden shifts to the government to show a lack of aggravation by establishing through clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2002); see 38 C.F.R. § 3.306 (2011); Jensen, supra., at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  Here, audiometric testing performed in January 1976 showed in improvement in the Veteran's hearing, as compared with his May 1975 enlistment examination.  Later, during March 1978 separation examination, however, the Veteran was again found to be exhibit impaired hearing of the left ear for VA purposes.  See 38 C.F.R. § 3.385 (2011).  Further, during his October 2011 videoconference hearing, the Veteran testified that he experienced increased hearing loss during his active service.  Based on this evidence, the Board finds that a medical opinion is necessary in order to determine whether the Veteran experienced an increase in the severity of his left ear hearing loss during service.  

The Board additionally notes that the Veteran submitted a September 2011 letter from John W. Ellis, M.D., suggesting that the Veteran may have been exposed to noise during his service that would have injured cells responsible for hearing and that such cells gradually worsened over time.  Thus, the VA examiner should specifically comment on Dr. Ellis' statement.

With respect to his right ear hearing loss claim, the Board observes that approximately three years have passed since the Veteran's hearing was last examined by VA in June 2009.  Accordingly, the Board observes that the Veteran's most recent June 2009 VA audiological examination results may not reflect the current severity of his hearing loss.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  Accordingly, this issue must be remanded in order for a VA examiner to assess the current severity of his service-connected right ear hearing loss.

Finally, with respect to the Veteran's claim for an increased disability rating for his service-connected lumbar spine disability, the Board notes that during the October 2011 videoconference hearing the Veteran's representative indicated that he believed an increased rating was warranted for that disability.  Where this contention was made within one year of the December 2010 rating decision that granted service connection for this disability, the hearing transcript may be deemed to be a notice of disagreement with respect to that rating decision.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) (hearing testimony, when reduced to writing, satisfied the writing component for a notice of disagreement).  Therefore, as a timely notice of disagreement has been filed with respect to this issue, before the Board can consider the issue on appeal, it is required to remand it for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his thyroid with an appropriate examiner.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted

The examiner should identify all current thyroid disorders found to be present.

The examiner should provide an as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed thyroid disorder had its clinical onset during active service or is related to any in-service event, disease, or injury, to include the thyroglossal duct cyst that the Veteran incurred during service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this report, the examiner should comment specifically on the Veteran's testimony that he suffers from symptoms that could indicate the presence of a thyroid disorder.

2.  Schedule the Veteran for a VA audiological examination.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted

Testing to determine the current severity of the Veteran's hearing loss should include the use of controlled speech discrimination (Maryland CNC) and a puretone audiometry test.  The examination must be conducted without the use of any hearing aids.

With respect to left ear hearing loss, the examiner should provide an opinion as to the likelihood that this disability underwent an increase in severity during service.  If so, is it undebatable that the increase in severity was due the natural progression of the disorder; or, was the increase in severity beyond the natural progression of the disorder?  In providing this opinion, the examiner should specifically address the September 2011 letter provided by Dr. Ellis.

In assessing the current severity of the Veteran's right ear hearing loss, the examiner should specifically comment on the effects of the Veteran's right ear hearing loss on occupational functioning and daily activities.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Send the Veteran and his representative a statement of the case with respect to the issue of entitlement to a disability rating in excess of 10 percent for service-connected lumbar intervertebral disc syndrome, to include entitlement to a total rating based on individual unemployability.  If the Veteran perfects an appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board for further appellate procedure.

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's claims for service connection for left ear hearing loss and a thyroid disorder and increased rating claim for right ear hearing loss.  If any claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


